42 F.3d 1385
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Russell CLAY, Jr., Petitioner Appellant,v.Edward W. MURRAY;  Stephen D. Rosenthal;  Attorney Generalof The Commonwealth of Virginia, Respondents Appellees.
No. 94-6519.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 17, 1994Decided:  December 7, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-93-201-R)
Albert Russell Clay, Jr., appellant pro se.  Mark Ralph Davis, Richmond, VA, for appel lees.
W.D.Va.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders denying relief on his 28 U.S.C. Sec. 2254 (1988) petition and denying reconsideration.  Our review of the record and the district court's opinions discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Clay v. Murray, No. CA-93-201-R (W.D.Va. Feb. 18, 1994, Mar. 30, 1994, & May 3, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Appellant's motion to submit a supplemental informal brief is granted